Citation Nr: 1441410	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  09-00 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability, to include as secondary to service-connected bilateral foot tendonitis.

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral foot tendonitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to January 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in June 2010.  A transcript of that hearing is of record.

This case was previously before the Board in January 2011, at which time the issues currently before the Board were remanded for additional development.  The issues were again remanded in February 2014.  The case has now been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran does not have a chronic bilateral shoulder disability that had its onset during or is related to a period of active duty, or that is proximately due to or aggravated by the service-connected tendonitis of the feet; arthritis of the shoulders was not manifest to a compensable degree within one year of discharge.  

2.  The most probative evidence of record shows that the Veteran does not have a chronic low back disability that had its onset during or is related to a period of active duty, or that is proximately due to or aggravated by the service-connected tendonitis of the feet; arthritis of the lumbosacral spine was not manifest to a compensable degree within one year of discharge.  


CONCLUSION OF LAW

1.  A bilateral shoulder disability was not incurred in or aggravated by active service and is not proximately due to or the result of a service-connected disability, and bilateral shoulder arthritis may not be presumed to have been incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  

2.  A low back disability was not incurred in or aggravated by active service and is not proximately due to or the result of a service-connected disability, and arthritis of the lumbosacral spine may not be presumed to have been incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the appellant was provided appropriate notice in letters dated in March 2007 and May 2007, prior to the rating decision on appeal.  

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the appellant and representative, including at the June 2010 hearing, suggest actual knowledge of the elements necessary to substantiate the claims.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate claim).  Thus, VA has satisfied its duty to notify the appellant.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (claimant afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  VA has obtained examinations and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  They are adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  Consequently, no further notice or assistance to the appellant is required to fulfill VA's duty to assist development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for a disability resulting from injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology of a disability from the time of service to the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of that active service, arthritis shall be presumed to have been incurred in service, even though there is no evidence of arthritis during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Service connection may be granted for disability that is proximately due to or the result of service-connected disability.  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also service-connected.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362 (2001).  Competency of evidence must be distinguished from weight and credibility, which are factual determinations in determining the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Although interest may affect the credibility of testimony, it does not affect competency to testify.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  

It is the responsibility of the Board to determine the probative weight to be assigned among evidence in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it includes clinical data or other rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  If all the evidence is in relative equipoise, reasonable doubt should be resolved in the Veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  If the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran asserts that he has a bilateral shoulder disability and a low back disability that are etiologically related to active service.  In the alternative, he contends that they are proximately due to or aggravated by service-connected bilateral foot tendonitis.   

A review of the service medical records is silent for complaints of or treatment for any shoulder or low back injury or disability while in active service.  At a January 1970 separation examination, the Veteran specifically answered "no" on the Report of Medical History to the questions of whether he experienced arthritis or rheumatism, back trouble of any kind, or shoulder problems.  His upper extremities and lumbosacral spine were evaluated as normal.  

A private medical record dated in December 1994 shows that the Veteran was seen for complaints of back pain after an injury at work.  X-rays showed mild degenerative disc disease L5-S1.  

Of record are several letters from the Veteran's chiropractor dated April 2008, September 2009, and August 2011.  In those letters, the Veteran's chiropractor noted that the Veteran's bilateral foot disability caused an altered gait, which over time, resulted in excessive degenerative changes in the Veteran's back.  

At an August 2011 VA examination, the examiner diagnosed bilateral shoulder strain and degenerative disc disease.  In September 2011, the examiner was asked to provide an etiology opinion.  The examiner opined that it was less likely as not that the bilateral shoulder and back disabilities were caused by or the result of chronic Achilles tendonitis.  The examiner noted that in the absence of gait disturbance, it was unlikely that there were biomechanical forces that could have caused the shoulder and back disabilities.  

A review of the record shows that the Veteran receives treatment at the VA Medical Center for various disabilities. 

At an April 2014 VA examination, the examiner concluded that it was less likely that the currently manifested shoulder and low back disabilities were due to service, or proximately due to or aggravated by the service-connected bilateral foot tendonitis.  The examiner remarked that the Veteran had no documented back or shoulder injury in service.  He did have arthritis in the lumbar spine and the right shoulder that appeared to have developed many years after service.  The examiner noted that there was no gait disturbance, and no leg length discrepancy that might cause a strain to the low back from foot or ankle issues.  Additionally, there was no physiologic way for the foot injury to affect the shoulder unless there was a fall injury due to foot issues, which was not reported in the file.  Finally, there was no means found by which the back or shoulders could be chronically worsened by the foot injuries for the same reasons.  The examiner stated that "there simply is no connection from the foot issues to either back or shoulder problems seen today."  

The Board finds that the preponderance of the evidence is against the claims for service connection for bilateral shoulder and low back disabilities because the most probative evidence of record, the August 2011  and April 2014 VA examination reports, concluded that it was not likely that the Veteran had chronic disabilities of the shoulders or the low back as a result of service or that were proximately due to or aggravated by the service-connected bilateral foot tendonitis.  Winsett v. West, 11 Vet. App. 420 (1998).  The opinions were based on a full review of the record, including the service medical reports, the Veteran's and other statements, and a thorough clinical evaluation.  Bloom v. West, 12 Vet. App. 185 (1999).  Moreover, in the absence of a specific injury in service, his current complaints could not be related to service, and there was no clinical evidence documenting the presence of arthritis in either shoulder or the lumbosacral spine within one year of discharge from military service.  Furthermore, those opinions were provided by medical doctors and the August 2011 examiner specifically disagreed with the private chiropractor's opinion.

The medical statements from the Veteran's chiropractor have been accorded less probative value because those statements did not provide a rationale and were not based on a full review of the record.  Bloom v. West, 12 Vet. App. 185 (1999).  

The Board observes that although lay persons are competent to provide opinions on some medical issues, the specific disabilities in this case, chronic orthopedic disabilities of the shoulder and lumbosacral spine, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Orthopedic disabilities and arthritis require specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and they are not susceptible of lay opinions on etiology.  There are many different possible shoulder and back disabilities, and a layperson is not competent to diagnose among them or to provide an etiology.  Therefore, the Board finds that the Veteran's and other lay statements of record cannot be accepted as competent evidence sufficient to establish service connection for chronic bilateral shoulder disabilities and or a low back disability.  The Board finds that medical opinion from the VA examination to be more probative and persuasive because of the medical training of the examiner.

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for bilateral shoulder and low back disabilities, and the claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a bilateral shoulder disability, including secondary to service-connected bilateral foot tendonitis, is denied.

Entitlement to service connection for a low back disability, including secondary to service-connected bilateral foot tendonitis, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


